Case 20-41308       Doc 186     Filed 03/24/20 Entered 03/24/20 16:08:33             Main Document
                                            Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

 IN RE:                                        )       IN PROCEEDINGS UNDER
                                               )       CHAPTER 11
 FORESIGHT ENERGY LP, et al                    )
                                               )       CASE NO. 20-41308
                                               )
                        Debtor(s).             )       Jointly Administered

                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

          PLEASE BE ADVISED that the undersigned attorney and firm hereby enter their

 appearance as counsel of record for Bradford Supply Company (“Bradford”) pursuant to Federal

 Rule of Bankruptcy Procedure Rule 9010 with regard to all matters and proceedings in the above-

 captioned cause.

          PLEASE BE FURTHER ADVISED that pursuant to Federal Rule of Bankruptcy

 Procedure 2002 and 9007, hereby request that all notices given or required to be given in this case,

 and all documents and papers served or required to be served in this case be given and served upon

 the undersigned.

          PLEASE TAKE FURTHER NOTICE that Bradford hereby requests that all notices

 authorized, permitted or required by any provision of the Bankruptcy Code, United States Code,

 Federal Rules of Bankruptcy Procedure, Order of this Court, and by request, instruction or

 directive of the Office of the United States Trustee, along with any and all other notices,

 applications, motions, complaints, petitions, pleadings, disclosure statements, plans of

 reorganization, plans of liquidation, reports, orders, documents and/or papers lodged or filed in the

 above-captioned proceeding, as well as all notices of the foregoing, be given to and served upon

 the undersigned attorneys, as well as Bradford at the addresses listed below:

                Rusty K. Reinoehl
                REINOEHL KEHLENBRINK, LLC



                                                   1
Case 20-41308       Doc 186     Filed 03/24/20 Entered 03/24/20 16:08:33             Main Document
                                            Pg 2 of 3


                P.O. Box 698
                Robinson, IL 62454
                P: (618) 469-1000
                F: (618) 469-1015
                rusty@rklegalgroup.com

                Marleen Benson
                BRADFORD SUPPLY COMPANY
                801 E. Main Street
                Robinson, IL 62454

        PLEASE TAKE FURTHER NOTICE that Bradford intends that neither this Notice of

 Appearance nor any later appearance, pleading, claim or suit shall waive: (1) Bradford’s right to

 have final orders in non-core matters entered only after de novo review by a District Judge; (2)

 Bradford’s right to trial by jury in any proceeding so triable in this case or any case, controversy

 or proceeding related to this case; (3) Bradford’s right to have the District Court withdraw the

 refence in any matter subject to mandatory or discretionary withdrawal; or (4) any other rights,

 claims, actions, defenses, setoffs or recoupments to which Bradford is or may be entitled under

 agreement, in law or in equity, or otherwise, all of which rights, claims, actions, defenses, setoffs

 and recoupments Bradford expressly reserves.

                                                       Respectfully Submitted,
                                                       REINOEHL KEHLENBRINK, LLC


                                                        /s/ Rusty K. Reinoehl
                                                       Rusty K. Reinoehl, #59588MO
                                                       P.O. Box 698, 208 S. Franklin Street
                                                       Robinson, IL 62454
                                                       P: (618) 469-1000
                                                       F: (618) 469-1015
                                                       rusty@rklegalgroup.com
                                                       Counsel for Creditor
                                                       Bradford Supply Company




                                                  2
Case 20-41308      Doc 186     Filed 03/24/20 Entered 03/24/20 16:08:33           Main Document
                                           Pg 3 of 3


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing has been
 served electronically to all parties designed to receive electronic service via this Court’s
 CM/ECF filing system on this 24th day of March, 2020.


                                                      /s/ Rusty K. Reinoehl
                                                     Rusty K. Reinoehl




                                                 3
